                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE: Cynthia Lynn Craig-Halbleib
                                     Debtor(s)
                                                        BK. NO. 20-00836 HWV
The Money Source Inc.
                                     Movant             CHAPTER 13
                      v.
Cynthia Lynn Craig-Halbleib
                                     Debtor(s)
Keith Craig-Halbleib
                                     Co-Debtor
                         and
Charles J. DeHart, III Esq.
                                     Trustee




      MOTION FOR RELIEF FROM THE AUTOMATIC STAY & CO-DEBTOR RELIEF




Date: December 18, 2020



                                                 /s/ Rebecca A. Solarz, Esq.
                                                 _________________________________
                                                 Rebecca A. Solarz, Esquire
                                                 KML Law Group, P.C.
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106-1532
                                                 Phone: (215) 627-1322 Fax: (215) 627-7734
                                                 Attorneys for Movant/Applicant




Case 1:20-bk-00836-HWV         Doc 26 Filed 01/19/21 Entered 01/19/21 18:42:58          Desc
                               Main Document    Page 1 of 3
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE: Cynthia Lynn Craig-Halbleib
                                         Debtor(s)                                CHAPTER 13

The Money Source Inc.
                                         Movant
                      v.
Cynthia Lynn Craig-Halbleib                                                    NO. 20-00836 HWV
                                         Debtor(s)
Keith Craig-Halbleib
                                         Co-Debtor
                         and
Charles J. DeHart, III Esq.
                                         Trustee                         11 U.S.C. Section 362 and 1301

                              MOTION OF The Money Source Inc.
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                UNDER SECTION 362 and 1301

           1.     Movant is The Money Source Inc..

           2.     Debtor and Keith Craig-Halbleib, co-debtor are the owner(s) of the premises 6212

 Nassau Road , Harrisburg, PA 17112, hereinafter referred to as the mortgaged premises.

           3.      Charles J. DeHart, III Esq., is the Trustee appointed by the Court.

           4.     Movant is the holder of a mortgage, original principal amount of $128,113.00 on the

 mortgaged premises that was executed on June 5, 2017 and recorded on June 7, 2017 in Dauphin County

 at Instrument Number 20170014491. The mortgage has been assigned as follows:

           “MERS.” As Mortgagee, As Nominee for 1st Alliance Lending, LLC Its successors and Assigns

           to The Money Source Inc, recorded on December 3, 2019 at Instrument Number 20190030936.

           5.     The commencement and/or continuation of the mortgage foreclosure proceedings by

 reason of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition

 in Bankruptcy by the Debtor(s).

           6.     Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $1,153.65 for the months of October 2020 through December 2020.

           7.     The total amount necessary to reinstate the loan post-petition is $3,460.84.

           8.     Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C. §

 362(d).

Case 1:20-bk-00836-HWV              Doc 26 Filed 01/19/21 Entered 01/19/21 18:42:58                  Desc
                                    Main Document    Page 2 of 3
        9.       Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount

of $765.00.

        10.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

      WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgaged premises.


                                                         Date: December 18, 2020
                                                         /s/ Rebecca A. Solarz, Esq.
                                                         _________________________________
                                                         Rebecca A. Solarz, Esquire
                                                         KML Law Group, P.C.
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106-1532
                                                         Phone: (215) 627-1322 Fax: (215) 627-7734
                                                         Attorneys for Movant/Applicant




Case 1:20-bk-00836-HWV             Doc 26 Filed 01/19/21 Entered 01/19/21 18:42:58                   Desc
                                   Main Document    Page 3 of 3
